Citation Nr: 1622255	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  14-00 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, including as secondary to service-connected lung cancer and sarcoidosis with pulmonary and lymph node involvement.

2.   Entitlement to a rating in excess of 60 percent for lung cancer and sarcoidosis with pulmonary and lymph node involvement.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from December 1953 to October 1954.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Nashville, Tennessee, Regional Office (RO) which denied, in pertinent part, a rating in excess of 60 percent for sarcoidosis with pulmonary and lymph node involvement, service connection for osteoarthritis (to include osteoporosis), and a TDIU. In May 2014, the RO recharacterized the Veteran's service-connected disability as lung cancer and sarcoidosis with pulmonary and lymph node involvement. In September 2015, the Board remanded the issues on appeal to the RO for additional action.

The issues of service connection for rheumatoid arthritis, lupus, and osteopenia have been raised by the record in an August 2015 informal hearing presentation (IHP), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 60 percent for lung cancer and sarcoidosis with pulmonary and lymph node involvement and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Osteoarthritis did not originate in active service and was not caused or aggravated by the Veteran's service-connected lung cancer and sarcoidosis with pulmonary and lymph node involvement.


CONCLUSION OF LAW

The criteria for service connection for osteoarthritis have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a September 2010 notice which informed him of the evidence generally needed to support claims for entitlement to service connection for osteoarthritis and entitlement to an increased rating for sarcoidosis and a February 2012 notice which informed him of the evidence needed to support a claim for TDIU; what actions he needed to undertake; and how VA would assist him in developing his claims. The September 2010 and February 2012 notices were issued to the Veteran prior to the March 2012 rating decision from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation to the extent possible. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes. The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

The Veteran contends that service connection for osteoarthritis is warranted because it was caused by his service-connected sarcoidosis.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated (increased in severity beyond its natural progression) a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Service connection is currently in effect for lung cancer and sarcoidosis with pulmonary and lymph node involvement.

The Veteran's service treatment records do not reflect that he had osteoarthritis while in service or that he had any symptoms that were later determined to be osteoarthritis.

A May 1983 VA treatment record states that the Veteran had joint pain in his hands and knees. A March 1995 VA treatment record conveys that he was diagnosed with osteoarthritis in his left first carpal/metacarpal joint. A VA problem list states that the Veteran was diagnosed with osteoarthritis of the knee in February 2001.

In April 2011, the Veteran was afforded a VA examination for osteoarthritis and osteoporosis. He was diagnosed with osteoarthritis in his knees. The examiner opined that the Veteran's osteoarthritis was less likely as not caused by his sarcoidosis because, although sarcoidosis can cause arthritis in the knees, it is more likely to be inflammatory arthritis rather than degenerative arthritis. The examiner noted that it was difficult to tell without prior documentation whether the Veteran's diagnosed osteoarthritis is a secondary form, from a previous inflammatory arthritis.

In November 2015, the Veteran was afforded a VA examination. The examiner opined that the Veteran's osteoarthritis was not incurred in, caused by, or aggravated by an in-service injury, event, or illness. The examiner stated that the Veteran had not claimed that he had a bone or joint injury in service and that his osteoarthritis is age-related. The examiner further opined that the Veteran's osteoarthritis was less likely than not due to his service-connected sarcoidosis as there is no medical evidence that sarcoidosis causes or aggravates osteoarthritis. 

Although the Veteran has been diagnosed with osteoarthritis, there is no evidence that it was incurred in service, that he had symptoms in service such that chronicity can be established, or that his service-connected sarcoidosis caused or aggravated his osteoarthritis. Because a preponderance of the evidence is against a finding that the Veteran's osteoarthritis was caused or aggravated by service or by his service-connected sarcoidosis, service connection is not warranted. Therefore, the claim is denied.


ORDER

Service connection for osteoarthritis is denied.


REMAND

In its September 2015 Remand, the Board, in pertinent part, directed the examiner to determine whether the Veteran has cardiac involvement with congestive heart failure (CHF). The examiner who conducted the November 2015 examination stated that the Veteran had CHF but did not have chronic CHF or any episodes of acute CHF in the past year. The examiner later stated that an exercise stress test was not performed because the Veteran has chronic CHF. The examiner opined that "[t]here is no evidence that sarcoidosis has affected the performance of the heart," but only in the context of discussing whether the Veteran has cor pulmonale and without discussing CHF. Therefore, remand is required to ensure compliance with the Board's prior remand directives. The RO's compliance with the Board's remand instructions is neither optional nor discretionary. Stegall v. West, 11 Vet. App. 268 (1998).  

Further, the rating criteria for diagnostic code 6828 for eosinophilic granuloma of the lung includes whether the Veteran has a maximum exercise capacity of 20 ml/kg/min or lower oxygen consumption with cardiorespiratory limitation. 38 C.F.R. § 4.97, Diagnostic Code 6828 (2015). None of the VA examinations of record include this information.

Additionally, as entitlement to a TDIU requires an accurate assessment of the impairment associated with all of the Veteran's service-connected disabilities, the Board finds that the issue of an increased rating for lung cancer and sarcoidosis with pulmonary and lymph node involvement is inextricably intertwined with the issue of entitlement to a TDIU. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The case is REMANDED for the following action:

1.  Return the file to the VA examiner who conducted the November 2015 VA medical examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA heart conditions examination to determine the nature of his lung cancer and sarcoidosis with pulmonary and lymph node involvement. All indicated tests and studies should be accomplished and the findings reported in detail. The examiner is asked to expressly state whether the Veteran has cardiac involvement with CHF. If there is disagreement with a prior diagnosis, the examiner must explain why, and if it is a matter where the disability resolved, the examiner must explain the reason for such resolution. The examiner must also attempt to identify the time at which the disorder resolved.

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner's attention is drawn to the following:

*November 2010 VA examination report stating that the Veteran had a diagnosis of CHF.

*November 2015 VA examination report stating that: 
--the Veteran has a history of coronary artery disease, including at least 2 myocardial infarctions, numerous percutaneous coronary interventions, and 2 coronary artery bypass grafts;
--the Veteran had CHF, but did not have chronic CHF or any episodes of acute CHF in the prior year; 
--an exercise stress test could not be performed because the Veteran has chronic CHF.

2.  Schedule the Veteran for a VA respiratory conditions examination to obtain an opinion as to the nature and etiology of his lung disorder. All indicated tests and studies should be accomplished and the findings reported in detail. The examiner is expressly requested to determine whether the Veteran has a maximum exercise capacity of between 15-20 ml/kg/min or less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation.

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

3.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

4.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


